                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 06/03/2021


 UNITED STATES OF AMERICA,
                                                               No. 13-CR-521 (RA)
                       v.
                                                                     ORDER
 CARL DAVID STILLWELL,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

        The Court has received a letter from Mr. Stillwell’s spouse concerning Mr. Stillwell’s

medical condition. The letter requests Mr. Stillwell’s medical records from USP Terre Haute.

The letter will be provided to the Government and to Mr. Stillwell’s counsel. The Government is

directed to respond no later than June 11, 2021, and, among other things, shall advise the Court

whether the Bureau of Prisons is authorized and willing to provide the medical records to Mrs.

Stillwell.

SO ORDERED.

 Dated:         June 3, 2021
                New York, New York
                                                    ________________________________
                                                    Ronnie Abrams
                                                    United States District Judge
